                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SANTOS MIGUEL VALENZUELA,
                                   7                                                         Case No. 19-cv-07827-YGR (PR)
                                                         Plaintiff,
                                   8                                                         ORDER VACATING ORDER OF
                                                  v.                                         DISMISSAL; REOPENING ACTION;
                                   9                                                         AND DIRECTING PLAINTIFF TO
                                         CALIFORNIA DEPARTMENT OF                            FILE CERTIFICATE OF FUNDS
                                  10     CORRECTIONS AND                                     SIGNED BY AUTHORIZED OFFICER
                                         REHABILITATION, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2019, Plaintiff, a state prisoner, filed the present pro se prisoner

                                  14   complaint under 42 U.S.C. § 1983.

                                  15          On that same date, the Clerk of the Court sent a notification to Plaintiff informing him that

                                  16   he did not pay the filing fee or file an in forma pauperis (“IFP”) application. Dkt. 3. The Clerk

                                  17   provided Plaintiff with a blank IFP application form, along with a return envelope, instructions,

                                  18   and a notification that the case would be dismissed if Plaintiff failed to pay the fee or file the

                                  19   completed application within twenty-eight days.

                                  20          On December 9, 2019, Plaintiff submitted a completed IFP application and his six-month

                                  21   prisoner trust account statement, but he did not include his Certificate of Funds. Dkt. 4. On that

                                  22   same date, Plaintiff declined magistrate judge jurisdiction. Dkt. 5. Thereafter, this case was

                                  23   reassigned to the undersigned judge. Dkts. 6, 7.

                                  24          On January 15, 2020, the Clerk sent a second notice to Plaintiff, informing him that his IFP

                                  25   application was deficient because of his failure to file his Certificate of Funds signed by an

                                  26   authorized officer. The Clerk further informed him that his action could not go forward until he

                                  27   filed his Certificate of Funds within twenty-eight days, and that his failure to do so would result in

                                  28   dismissal of this action.
                                   1          In an Order dated March 9, 2020, the Court dismissed the action without prejudice upon

                                   2   determining that more than twenty-eight days had passed and Plaintiff had not filed his Certificate

                                   3   of Funds. See Dkt. 11. However, at the same time the Court’s dismissal order was being

                                   4   processed, Plaintiff filed an extension of time request as well as another IFP application. Dks. 9,

                                   5   10. Plaintiff claimed that he was put on “suicide watch” on February 1, 2020 and that he “was

                                   6   given [his] legal mail from this Court late.” Dkt. 9 at 1. Therefore, Plaintiff requested “to

                                   7   continue [the] case.” Id. As mentioned, Plaintiff also filed another IFP application and attempted

                                   8   to submit his Certificate of Funds, but Plaintiff signed it himself instead of requesting an

                                   9   authorized officer to do so. See Dkt. 10 at 7. As mentioned, the dismissal order was already being

                                  10   processed prior to the e-filing of these aforementioned documents in the Court’s electronic case

                                  11   management filing system and, thus, it was processed before a ruling was made on Plaintiff’s

                                  12   request for an extension of time.
Northern District of California
 United States District Court




                                  13          Accordingly, because of this clerical mistake, the order dismissing the action and judgment

                                  14   hereby are VACATED and the Clerk is directed to reopen the action. See Fed. R. Civ. P. 60(a).

                                  15   However, Plaintiff’s action still cannot go forward without Plaintiff providing a valid Certificate

                                  16   of Funds.

                                  17          Plaintiff’s request for an extension of time to file his Certificate of Funds is GRANTED.

                                  18   Dkt. 9. No later than twenty-eight (28) days from the date of this Order, Plaintiff is directed to

                                  19   file his Certificate of Funds signed by an authorized officer. The failure to do so will result in

                                  20   dismissal of this action without any further warning to Plaintiff.

                                  21          This Order terminates Docket No. 9.
                                  22          IT IS SO ORDERED.

                                  23   Dated: March 31, 2020

                                  24                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         2
